 GLAZIERS &GLASSWORKERSLOCAL 513617Glaziers and Glassworkers Local Umon No 513,affiliated with International Brotherhood of Paint-ersandAlliedTrades,AFL-CIO (Joseph JCermak,d/b/a Southern Glass Company)andAlan ProfancikCase 14-CB-2278November 30, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn June 29, 1972, Administrative Law Judge'Thomas D Johnston issued the attached Decision inthisproceedingThereafter, theGeneral Counselfiled limited exceptions and a supporting briefPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order with the additionsand modifications noted below 2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified herein, and hereby orders that Respondent,Glaziers and Glassworkers Local Union No 513,affiliated with International Brotherhood of Paintersand Allied Trades, AFL-CIO, its officers,agents,and representatives, shall take the action set forth inthe said recommended Order, as so modified1Deleteparagraph 1(c) of the Order andsubstitute therefor the following"In any other manner restraining or coercingemployees of Joseph J Cermak, d/b/a SouthernGlassCompany, or any other employer, in theexerciseof the rights guaranteed in Section 7 of theAct except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment inaccordance with Section 8(a)(3) of the Act "2Substitute the following for paragraph 2(c) ofthe Order"Make Joseph J Cermak whole for any losses hemay have suffered by reason of Local Union No513's refusing to accept his tender of dues and restoreall rights and benefits to which he was entitled beforethe unlawful disciplinary action was taken againsthim "3Insert the following as paragraph 2(d) of theOrder and renumber the subsequent paragraphsaccordingly"Notify Joseph J Cermak, in writing, that it hastaken the action required in 2(a), (b), and (c), above "4Substitute the attachedAppendix for theAdministrative Law Judge's Appendix1The title ofTrialExaminerwas changed to Administrative LawJudge effective August 19 19722We find merit in the General Counsel s exceptions to the breadth of theOrder insofar as he contends that Respondent should be ordered to restoreJoseph Cermak an employer-member to full membership rightsAccord-ingly,the Order has been modified to effect such a remedySee Sheet MetalWorkers International Association Local UnionNo 361(Langston and CoInc)195 NLRB No 65 andInternational Brotherhoodof ElectricalWorkersSystem Council U-4 (Florida Power & Light Company),193 NLRB No 7Further in view of the nature of the unfair labor practices committedwhich primarily were directed at causing Cermak and other employers todiscriminate against nonmembers in employment and in order to preventthe commission of other unfair labor practices we shall order that theRespondent cease and desist from infringing in any manner upon the rightsguaranteed in Section 7 of theAct CfBarnwell Garment Company Inc asubsidiaryof ColonialCorporation163 NLRB 51In view of the breadth of our remedial order we need not pass upon theGeneral Counsels specific request for a provision precluding RespondentUnion from demanding payment of back dues As the record does notdisclose whether such a demand on the part of Respondent would constitutean extension of the unlawful conduct against Cermak this issue is best leftto resolution during the compliance stages of this proceedingAPPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT cause or attempt to cause JosephJCermak, d/b/a Southern Glass Company, todiscriminate against Alan Profancik in violationof Section 8(a)(3) of the National Labor RelationsAct, as amendedWE WILL NOT maintain or enforce articleXXIV, section 3, of our bylaws and trade rulesprohibiting members of our Union from workingatglazingwith other than members of theInternational union against Joseph J Cermak, orother employer-members, thereby causing orattempting to cause them to discriminateagainstnonunion employees in violation of Section8(a)(3) of the National Labor Relations Act, asamendedWE WILL NOT in any other manner restrain orcoerce employees of Joseph J Cermak, d/b/aSouthern Glass Company, or any other employer,in the exercise of the rights guaranteed in Section7 of the Act, except to the extent that such rightsmay be affected by anagreementrequiringmembership in a labor organization as a condi-200 NLRB No 85 618DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of employment in accordance with Section8(a)(3) of the ActWE WILL make Joseph J Cermak whole for anylosses he may have suffered by reason of LocalUnion No 513's refusing to accept his tender ofdues and restore all rights and benefits to whichhe was entitled before the unlawful disciplinaryaction was taken against himWE WILL notify Joseph J Cermak, d/b/aSouthernGlass Company, in writing, that wehave no objection to the Company's employmentof Alan Profancik to perform glazing work, andwe will furnish Alan Profancik with a copy ofsuch notificationGLAZIERS ANDGLASSWORKERS LOCALUNION No 513,AFFILIATED WITHINTERNATIONALBROTHERHOOD OFPAINTERS AND ALLIEDTRADES, AFL-CIO(JOSEPH J CERMAK,D/B/A SOUTHERN GLASSCOMPANY)(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other materialAny questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 210 North 12th Boulevard, Room448, StLouis,Missouri63101,Telephone 314-622-4167TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS D JOHNSTON, Trial Examiner This case washeard at Centralia, Illinois, on March 28, 1972, pursuant toa charge filed by Alan Profancik, an individual, on July 16,1971,1 and a complaint issued on January 6, 1972, andamended on February 82 and March 20, 1972The complaint alleges that Glaziers and GlassworkersLocal Union No 513, affiliated with International Brother-hood of Painters and Allied Trades, AFL-CIO (hereinreferred to as the Respondent), violated Section 8(b)(1)(A)1All the dates referred to are in 1971 unless otherwise stated2The amendment to the complaint issued on February 8 1972 wasorally amended at the hearing to delete certain jurisdictional allegations3These initials apparently refer to the Brotherhood of Paintersand (2) of the National Labor Relations Act, as amended(herein referred to as the Act), by maintaining against itsemployer-members, including Joseph J Cermak, a provi-sion under its bylaws and trade rules prohibiting membersof Respondent from working at glazing with other thanmembers of the B of P D & P of A 3 thereby causing orattempting to cause them to discriminate against theiremployees in violation of Section 8(a)(3) of the Act or todiscriminate against their employees with respect to whommembership in Respondent had been denied on someground other than their failure to tender the periodic duesand the initiation fees uniformily required as a condition ofacquiring or retaining membership therein, by enforcingthisprovision of the bylaws and trade rules against itsemployer-member, Joseph J Cermak, thereby causing orattempting to cause him to discriminate against hisemployees in violation of the Act, and by discriminatorilycausing Joseph J Cermak, d/b/a Southern Glass Compa-ny (herein referred to as the Company), to relieve employeeAlan Profancik of his duties as a glazier or glazier's helperbecause he was not a member of Respondent Respondentin its answer to the complaint filed on January 12, 1972,and amended answers filed on February 10 and March 22,1972, denied having violated the ActThe issues involved in determining whether Respondentviolated theAct as alleged are whether Respondentmaintained or enforced the aforementioned bylaw againstits employer-members, including Joseph J Cermak, andwhether Respondent discriminatorily caused the Companyto relieve Alan Profancik of his glazing duties because hewas not a member of RespondentUpon the entire record in the case and from myobservation of the witnesses, and after due consideration ofthe oral argument made by Respondent's counsel and ofthe brief filed by General Counsel, I hereby make thefollowingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERJoseph J Cermak, d/b/a Southern Glass Company, withitsofficeand place of business located at Centralia,Illinois, is engaged in business as a glazing contractorDuring 1971, a representative period, the Companypurchased goods and materials valued in excess of $50,000which were delivered directly to it in Centralia, Illinois,from places located outside the State of Illinois or fromother enterprises located in Illinois which in turn hadreceived these goods and materials from outside the Stateof IllinoisBased upon the foregoing evidence I find that theCompany is engaged in commerce within the meaning ofSection 2(6) and (7) of the ActDecorators and Paperhangers of America which according to the Directoryof National and International Labor Unions in the United States is theformer name of the International Brotherhood of Painters and AlliedTrades AFL-CIO (herein referred to as the International union) GLAZIERS & GLASSWORKERS LOCAL 513619IITHE LABORORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labororganization within the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA BackgroundJoseph J Cermak is the sole owner of the Company Hisdaughter Ruth Profancik, her husband Albert Profancik,and her son Alan Profancik are also employed there RuthProfancik is the secretary-bookkeeperAlbert Profancik,who holds no official or supervisory position with theCompany, works as a glazier as does the owner Joseph JCermak Alan Profancik began work for the Company inJanuary as an apprentice glazier following his dischargefrom the United States Navy Both Joseph J Cermak andAlbert Profancik are members of Respondent and havebeen members for many years Although in January AlanProfancik submitted an application for admission toRespondent's apprenticeship training program to become aglazier he is not a member of Respondent 4 No apprenticeshave been taken into Respondent's apprenticeship trainingprogram since October 1970 because of a large amount ofunemployment in the trade and a practice of not taking inapprentices while such conditions existThe Company has maintained a bargaining relationshipwith Respondent for many years and the most recentcollective-bargaining agreement between them expiredaround November 1971 5 Although not required to do sothe Company whenever it needed additional glaziers hiredthem through Respondent The evidence does not establishwhether the collective-bargainingagreementwhich was notoffered into evidence contained union-security provisionsRespondent's bylaws and trade rules under articleXXIV, section 3, provide as followsMembers are prohibited from visiting or communicat-ing with glazing contractors who have not signed theagreementexcept when delegated by the Union to dosoAny member found guilty of workingat glazingwith other than members of the B of P D & P of A,shall be punished by fine or expulsion as the TrialBoard may decide, after charges, and if found guilty bythe Trial BoardBRespondent's Enforcement of its Bylaw againstJoseph J Cermak and Discriminatorily Causing aChange in Alan Profancik's DutiesOn March 12 the Company was performing work on aschool addition located at Red Bud, Illinois Between 10and 10 30 that morning Robert McMillan, a member ofRespondent but who holds no office or position, ap-proached Joseph J Cermak and Alan Profancik while theywere working on the jobsite performing glazing work andrequested them to show him their work cards 6 Cermak4The apprenticeship committee which is comprised of representativesfrom Respondent and glazing employers notified Profancik in March 1972the committee was meeting and he should attend5A new agreement had not been executed at the time the hearing washeld6A work card is a card sent out quarterly by Respondent to its memberswho knew McMillan showed him his card However, uponbeing informed Profancik did not have a card, McMillantold Cermak he was working with a nonunion man and hecouldn't work with himWhen McMillan advised Cermakhe would have to prefer charges against him Cermakreplied it was his privilegeAs they walked out to theCompany's truck Cermak attempted to explain thatProfancik had applied for membership, was married, had awife to support and needed a job McMillan told Profancikif he were him he would just sit inthe truck 7Alan Profancik did not perform any more work that daybut waited in the truck until around 4 30 p in whileCermak completed the Company's work on the jobsite byhimselfAround 2 p in while waiting for Cermak,Profancik asked McMillan who had come to the truck if hethought it would hurt his chancesof gettinginto the UnionMcMillan laughed and replied it wasn't going to help anyWhile they were talking the superintendent for the generalcontractor,8Wolff Construction Company, came out andMcMillan informed him Profancik didn't have a card Thesuperintendent's response was as far as he was concerned ifProfancik walked back in the building he was going homeThe above findings are based on the undemed testimo-nies of both Cermak and Alan Profancik which I creditMcMillan although present in the courtroom during thehearing did not testifyAccording to RespondentBusinessRepresentative Ron-aldBrown,who also holds the positions of recordingsecretaryand treasurer, on eitherMarch 13 or 14McMillan reported the incident to him whereupon heinformed McMillan such conduct violated that section ofRespondent's bylaws prohibiting members of the Unionfrom working with employees who were not members ofthe InternationalUnion, and that since McMillan hadobserved the violation he could file charges Thereafter,chargeswere filed against Cermak and on March 18Respondent notified him by letter he was charged withviolating section 3, article XXIV, of Respondent's bylawsand trade rules with respect to the March 12 incident ontheRed Bud jobsite He was also instructed to appearbefore a trial committee of Respondent on May 4On April 28, Cermak advised Respondent by letter dueto prior commitments he would be unable to appear onMay 4 as directed He further denied having violated thebylaws contending the man he was charged with workingwith was working on a 30-day trial to determine whether tomake the glazier trade his career In addition, Cermakpointed out he had received legal advise that under the lawthe man had 30 days to join the Union and the Union wasdoing the man an injustice and causing him hardship byrefusing to allow him to work at the glazier's trade to makea living for his wife and child Notwithstanding hisresponse a trial was held by Respondent on May 4 duringwhich Business Representative Brown admitted he sat as amember of the Trial BoardOn June 1, Respondent by letter notified Cermak he hadshowing their dues are paid up7Although Profancik testified Cermak agreed with McMillan that heshould wait in the truck in view of Cermak s failure to corroborate histestimony in this respect I am not persuaded by the evidence Cermakagreed11The identity of the superintendent was not further established 620DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen found guilty of violating section 3, article XXIV, ofRespondent's bylaws and trade rules and had been finedthe sum of $600 which was to be paid to the financialsecretary9 before the financial secretary would be allowedto collect any dues from him Although Cermak did notappeal Respondent's decision 10 several letters were writtento the president of the International umon who advisedhim the matter had been turned over to a former unionbusiness representative, Adrian Floyd, to handle AlthoughFloyd contacted Cermak 5 or 6 months prior to the hearingin this case and promised to look into the matter no furtheraction has been takenCermak has refused to pay the fine and Respondent hasrefused to send him his work cardWhen Cermakattempted to pay his dues in June by mailing Respondenthis check as was his usual practice, the check was returnedwith a note signed by Respondent Financial SecretarySchlemmer" informing him he was unable to acceptCermak's dues until the $600 fine was paid and that he wasnot allowed to work until such payment was madeFollowing the March incident on the Red Bud jobsite,Cermak instead of assigning Alan Profancik glazing workas previously assigned him duties of driving a truck andworking around the shop This continued for about amonth until the State of Illinois approved an apprentice-ship training program for the Company's shop whereuponAlan Profancik began receiving training under the pro-gram to become a glazer and subsequently resumedperforming such work on various jobsitesWith the exception of working 2 or 3 days to help outCermak has not worked at the trade since June Howeverhis reasons for not doing so in addition to Respondent'sfailure to accept his dues and prohibiting him fromworkingwas because he had been busy performingestimating work for the CompanyOn or about July 20 Respondent President Ray Rafteryinquired of Albert Profancik whether his son would dropthe unfair labor practice charge if the Union agreed toaccept himWhen Albert Profancik indicated he would,Raftery told him to call the next dayThe following day Financial Secretary Schlemmer visitedtheCompany and informed Albert Profancik he wasn'tallowed to work with his son, Alan Profancik, either in orout of the shop or he would be liable for chargesWhenAlbert Profancik replied Alan Profancik wasn't workinghimself but only watching him work Schlemmer inquiredhow Alan Profancik could learn to be a glazier just bywatchingAlbert Profancik's response was that was whythey wanted to get him a card so he could work and learnthe tradeUpon being told the shop had been approved bythe State and the Veterans Administration to train AlanProfancik and that another employee had previously beentrained Schlemmer replied he didn't think the shop was9The financial secretary s name was Vernon Schlemmer10The constitution of the International umon under sec 285 providesthat appeals from the local union shall be taken to the district council whereone exists and sec 286(a) requires such appeals be filed in writing within 30days from the date of the decision and failure to take a timely appeal shallbe grounds for disallowing the appeal by the appellate body Further Sec287 of the constitution requires in pertinent part that members againstwhom charges have been preferred or disciplinary or adverse actions havebeen taken shall exhaust their remedies provided for in the constitutionbefore resorting to any other court or tribunal and failure to do so subjectsqualified and should not have been approved Schlemmeralso informed him Respondent did not recognize theState'strainingprogramSchlemmer rejectedAlbertProfancik's suggestion if Respondent wanted to give AlanProfancik an apprenticeship card the Company would payhim as a glazierThe next day when Respondent President Raftery againinquired about dropping the unfair labor practice chargeAlbert Profancik indicated Respondent would have to giveAlan Profancik a card, drop the charge against Cermak,and reinstate him in good standingThe following day Albert Profancik receiveda letterfrom Respondent informing him he had been charged withviolating the constitution 12According to RespondentBusinessRepresentative Brown, President Raftery pre-ferred the charge against Albert Profancikand atrialwasheld at which he was found guilty and told to attend aunion meeting to be reprimanded from the floor AlbertProfancik stated when he attended the meeting to bereprimanded President Raftery informed him he had beenfined $500 13 Raftery did not testify According to AlbertProfancik, the reason he was fined was for having violateddifferent articles of the constitutionfor instigatingtroubleAlthough Albert Profancik has not paid his alleged fineRespondent has continued to accept his dues and nodemands have been made upon him for payment SinceJuly he has been working at the trade with his son, AlanProfancik, on various construction jobs without furtheraction having been takenagainsthim by RespondentC Analysisand ConclusionsCounsel for General Counsel contends Respondentviolated Section 8(b)(1)(A) and (2) of the Act by maintain-ing the bylaw against employer-members, including JosephJCermak, enforcing the bylaw against Cermak, and bydiscriminatorilycausingtheCompany to relieve AlanProfancik of his glazing duties because he was not amember of Respondent Respondent's counsel whiledenying the Act was violated further contends the Boardlacks jurisdiction since Cermak failed to exhaust hisinternal union remedies and that because of Alan Profan-cik's relationship to the Company's owner he was not anemployee within the meaning of the Act Disposing of thelatter issues first, a union member is not required toexhaust his internal union remedies before resorting to theBoard's processesN L R B v Industrial Union of Marine &ShipbuildingWorkers,391 U S 418 With respect to AlanProfancik's relationship as a grandson to the owner of theCompany, such relationship is not a basis upon which todeprive him of his protection as an employee under theActSection 8(b)(1)(A) of the Act prohibits a union fromthem to disciplinary action11The signature of Schlemmer who did not testify was identified byAlbert Profancik whom I credit12The evidence does not establish as General Counsel contends in hisbrief that the charge against Albert Profancik was for working with his sonItwas the bylaw rather than the constitution which prohibited suchconduct13Although Business Representative Brown denied Albert Profancikwas fined I do not find it necessary to resolve this conflict in theirtestimonies as it is not an issue in the case GLAZIERS & GLASSWORKERS LOCAL 513621restraining or coercing employees in the exercise of therights guaranteed in Section 7 of the Act However, theproviso to that section gives a union the right to prescribeits own rules with respect to the acquisition or retention ofmembershipSection 8(b)(2) of the Act prohibits a union from causingor attempting to cause an employer to discriminate againstemployees because of their nonmembership in a unionThe bylaw in the instant case which prohibits Respon-dent'smembers from working at glazing with other thanmembers of the International union by subjecting them toeither fine or expulsion is insofar as it prohibits a memberfrom working with a nonmember a valid bylaw withrespect to the acquisition or retention of membership andto that extent is protected by the proviso of Section8(b)(1)(A) 14However, a union by maintaining a bylawagainst employer-members prohibiting them from workingwith nonunion employees by subjecting them to penaltiesviolates Section 8(b)(2) and (1)(A) of the Act 15The Board has cited with approval16 for determining thekind of evidence necessary to establish a violation ofSection 8(b)(2) of the Act the following language used bytheUnited States Court of Appeals for the SecondCircuit 17However, in order for union conduct to violate Section8(b)(2), as opposed to Section 8(b)(1)(A), there must besomedirect approach to the employer,or someconductaimed at him,for the purpose of causing the employertodiscriminate by implementing the union bylawthrough his hiring practices or otherwiseundoubt-edly, petitioners as union members have been acutelyaware of the bylaw's existence and of the rigorousnessof enforcement within the Federation However, on thepresent record, the Board was free to find thatPetitioners have not shown any pattern of action by theFederation aimed at them as employers [Emphasissupplied]The undisputed evidence in the instant case establishesand I find that Respondent enforced its bylaw againstCermak because he was performing glazing work withAlan Profancik who was not a member of Respondent orthe International union and that Respondent caused theCompany to relieve Alan Profancik of his glazing dutiesbecause he was not a member of Respondent or theInternational unionAlthough General Counsel contendsMcMillan was acting as Respondent's agent when hethreatened to being charges against Cermak, such a findingis unnecessary since Respondent itself immediately initiat-ed action against Cermak by notifying him of the chargeand by subsequently trying, fining, and prohibiting hunfrom working until such fine was paidWhileAlanProfancik's cessation of work onMarch 12 was notattributable to any instructions by Cermak but only uponMcMillan's directions which Alan Profancik obeyed theCompany's relieving him of his glazing duties for approxi-mately a month thereafter was directly caused by Respon-dent's action taken against Cermak That Respondent's14 SeeAssociatedMusicians of Greater New York Local 802 AFMAFL-CIO (Joe Carroll Orchestras)176 NLRB No 4615American Federation of Musicians AFL-CIO (Don Glasser) 165NLRB 798 enfd 395 F 2d 401 (C A 2)action had accomplished the effect intended of deprivingAlan Profancik of work was clearly conveyed to Respon-dent by Cermak's letter in response to the filing of thecharge wherein Respondent was informed it was causingAlan Profanclk a hardship by refusing to allow him towork at the glazier's trade Despite such protest Respon-dent preceded with its disciplinary action against CermakUnder these circumstances the evidence more than meetsthe test fordeterminingwhether the Act was violatedTherefore I find based on a preponderance of the evidencethat Respondent violated Section 8(b)(1)(A) and (2) of theAct by maintaining and enforcing article XXIV, section 3,of its bylaws and trade rules prohibiting members ofRespondent from working at glazing with other thanmembers of the International union against Joseph JCermak, an employer-member, thereby causing andattempting to cause him to discriminate against hisemployees in violation of Section 8(a)(3) of the Act and bydiscriminatorily causing the Company to discriminateagainst Alan Profancik in violation of Section 8(a)(3) of theAct by relieving him of his glazing duties because he wasnot a member of Respondent or the International union Inmaking this finding, I do not consider it necessary toconsider those conversations between Albert Profancikand Respondent's officials as urged by General Counsel inhis brief as further evidence of the violationsIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Joseph J Cermak,d/b/a Southern Glass Company, described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereofCONCLUSIONS OF LAW1Joseph J Cermak, d/b/a Southern Glass Company,isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act2Glaziers and Glassworkers Local Union No 513,affiliatedwith International Brotherhood of Painters andAllied Trades, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act3By maintaining and enforcing article XXIV, section3,of its bylaws and trade rules prohibiting members ofRespondent from working at glazing with other thanmembers of the International union against Joseph JCermak, an employer-member of Respondent, by preceed-ing with charges against him, trying, fining, and prohibit-ing him from working thereby causing and attempting tocause him to discriminate against employees within themeaning of Section 8(a)(3) of the Act, Respondent violatedSection 8(b)(1)(A) and (2) of the Act16SeeAssociated Musicians of Greater New York supra17395 F 2d 401 (C A 2)enfg the Board s Order inAmerican FederationofMusicianssupra 622DECISIONSOF NATIONALLABOR RELATIONS BOARD4By causing Joseph J Cermak, d/b/a Southern GlassCompany, to discriminate against Alan Profancik withinthe meaning of Section 8(a)(3) of the Act by assigning himwork other than glazing work because he was not amember of Respondent or the International Union,Respondent violated Section 8(b)(1)(A) and (2) of the Act5The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(1)(A)and (2) of the Act, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActAccordingly,Respondent shall be ordered to cease anddesist from maintaining or enforcing against Joseph JCermak and its employer-members article XXIV, section 3,of its bylaws and trade rules and withdraw its objection totheCompany employing Alan Profancik to performglazing work Inasmuch as no loss of pay was suffered byAlan Profancik as a result of the discrimination againsthim no make-whole order is requiredUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended 18ORDERRespondent,Glaziers, and Glassworkers Local UnionNo 513, affiliated with International Brotherhood ofPainters and Allied Trades, AFL-CIO, its officers, repre-sentatives, and agents, shall1Cease and desist from(a)Maintaining or enforcing article XXIV, section 3, ofitsbylaws and trade rules prohibiting members ofRespondent from working at glazing with other thanmembers of the International union against Joseph JCermak and other employer-members of Respondent bysubjecting them to penalties thereby causing or attemptingto cause them to discriminate against employees within themeaning of Section 8(a)(3) of the Act(b) Causing or attempting to cause Joseph J Cermak,d/b/a Southern Glass Company, to discriminate againstAlan Profancik within the meaning of Section 8(a)(3) ofthe Act by assigning him work other than glazing work(c) In any like or related manner restraining or coercingemployees of Joseph J Cermak, d/b/a Southern Glass18 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeitsfindings conclusions and order and all objections thereto shall bedeemed waived for all purposes19 In the event that the Boards Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading Posted byCompany, or any other employer, in the exercise of therights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment in accordance with Section8(a)(3) of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Rescind the $600 fine imposed against Joseph JCermak(b) Expunge from Respondent's records all references tothe charges, trial, fine, and other action taken againstJoseph J Cermak for violating article XXIV, section 3, ofits bylaws and trade rules(c)Notify Joseph J Cermak in writing that it has takenthe action required in subparagraphs (a) and (b), above(d)Notify Joseph J Cermak, d/b/a Southern GlassCompany, in writing, that Respondent has no objection toAlan Profancik performing glazing work for the Companyand furnish Alan Profancik with a copy of such notifica-tion(e) In the event Alan Profancik is presently serving in theArmed Forces of the United States, notify him, in writing,that it has no objection to his employment with theCompany as a glazier, in accordance with the SelectiveServiceAct, and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces(f) Post at its business office and union hall copies of theattached noticemarked "Appendix " 19 Copies of saidnotice, on forms provided by Region 14, after being dulysigned by an authorized representative of Respondent,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material(g) Furnish the Regional Director for Region 14, signedcopies of such notice for posting by Joseph J Cermak,d/b/a Southern Glass Company, if willing, in places wherenotices to employees are customarily posted(h)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith 20IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair laborpractices not found hereinOrder of the National Labor Relations Board shall be changed to readPosted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board20 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed this provision shall be modified to readNotify the Regional Director for Region 14 in wasting within 20 daysfrom the date of this Order what steps the Respondent has taken to complyherewith